DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 2/16/2021 has been considered by the Examiner. Currently claims 11-33 are pending, claims 1-10 are canceled, claim 11 has been amended, and claims 21-33 are allowed. A complete action on the merits of claims 11-20 follows below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gammons (2014/0277307).
Regarding claim 11, Gammons teaches a sectional warming blanket for patient warming (convective air therapy blanket 100), the sectional warming blanket comprising: 
a structure comprising a first layer of material and a second layer of material, 
the first layer of material forming a bottom layer of the warming blanket, the bottom layer configured to allow a profusion of air to pass through the bottom layer (blanket is formed by air permeable fabric 108-A, and air impermeable fabric 202-A that are joined with a peripheral seam 204A that is airtight [0045]-[0047]), and 
the second layer of material forming an upper layer of the warming blanket, the upper layer is sealed to the bottom layer around a periphery of the bottom layer forming a peripheral seal between the upper layer and the bottom layer, an initial shape of the sectional warming blanket,  and an interior space between the first layer of material and the second layer of material comprising a plurality of interconnected air passageways, wherein the passageways are defined by a plurality of seals formed between the upper layer and the bottom layer within an area defined by the peripheral seal (channel seams 206-A ensure even distribution of condition air throughout the device [0049]), wherein the peripheral seal is a continuous air impervious seal (peripheral seam 204A that is airtight [0045]-[0047]); 
an inlet located on the upper layer or the bottom layer, the inlet comprising an inlet passageway configured to receive a flow of air from a source and to provide the 
an opening located on the upper layer or the bottom layer, the opening comprising a removable seal configured to seal an opening passageway coupled to the interconnected air passageways, the removable seal configured to maintain an air seal when in place over the opening passageway ([0048][0049] discusses the blanket can include multiple air inlets 302 and there is sometimes a need to seal one of the air inlets 302 after the other inlet 302 is opened); and 
wherein at least a portion of the structure has at least one cutline formed therein portion of the structure (slit 210), and 
wherein the at least one cutline is formed from a weakened portion of the first layer of material or the second layer of material, the at least one cutline is located within the peripheral seal (Figs. 1-2 slit 210 is located within the peripheral seal 204), and the at least one cutline is fluidically coupled to the interior space of the structure (the proximal portion of slit 210 is in fluid communication with the interior space of the structure ), and an area outside the sectional warming blanket ( air supply hose 104 is an area outside the sectional warming blanket and the air or fluid within the supply hose is in fluid communication with the fluid within the warming blanket . Therefore, slit is in fluid communication with the fluid in the blanket and the in the hose that is outside of the sectional warming blanket). 
Regarding claim 12, Gammons teaches the limitations of claim 11 and further comprising a second inlet ([0048] discusses multiple air inlets 302 in a blanket 100 include a second air inlet 302). 

Regarding claim 19, Gammons teaches the limitations of claim 13 wherein the first bonding is configured to attach the first layer of material and the second layer of material ([0010] perforations in the first and second sheets that allow the sheets to be separated easily). 
Regarding claim 20, Gammons teaches the limitations of claim 19 wherein the first bonding mechanism between the first layer of material and the second layer of material is configured to resist air flow proximate the first bonding mechanism, wherein an air flow from an area proximate the bonding mechanism is less than an air flow from the first layer of material (The Examiner takes the air flow in the first layer to be the entirety of the first layer and the air flow proximate the bonding mechanism to be the air flow around notch 208. It is the position of the Examiner that the air flow proximate the bonding mechanism is less due to the surface area for that portion compared to the air flow in the entirety of the first layer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammons (2014/0277307) in view of Anderson (5,773,275).
Regarding claims 14-18, Gammons does not provide for a first bonding mechanism and a second bonding mechanism (in a second interpretation for claims 14-15) such that the first or second bonding mechanism is a first flap (claim 16) and wherein the at least one cutline comprises a first cutline, wherein the first layer further comprises the first flap that is folded opposite the first cutline over an outer surface of the first layer and bonded along the peripheral seal (claim 17) and wherein the at least one cutline comprises a second cutline, wherein the second layer of material further comprises a second flap that is folded opposite the second cutline and folded over an outer surface of the second layer and bonded along the peripheral seal (claim 18). 
However, Anderson provides for a first and second bonding mechanism such that the first or second bonding mechanism is a flap (Fig. 2 the boundaries 140a-140d may comprise regions of the flaps 132a-132d that are thinned, pre-cut and lightly adhered, or otherwise weakened to provide ties 138a-138d that are easily freed from their respective flaps; Col. 3 lines 24-29), wherein the first layer further comprises a first flap that is folded opposite a first cutline over an outer surface of the first layer of material and bonded along the periphery and a second flap that is folded opposite a second cutline and folded over an outer surface of the second layer of material and bonded along the peripheral seal (Figs 1-3; the boundaries 140a-140d after separation are capable of being folded over an outer surface and each of the boundaries is bonded along the peripheral seal of the blanket , Col. 4 lines 34-41). 

Allowable Subject Matter
Claims 21-33 are allowed
Heck (5,097,548) in combination with any other reference does not teach the claimed limitations.
 Heck provides for an inlet, an opening for each of the first sectional warming blanket and the second sectional warming blanket, wherein the opening opposes the inlet, and wherein the inlet from the first sectional warming blanket is configured to be coupled to an opening of the second sectional warming blanket. Heck provides that the inlet and opening of the first and second warming blankets are disposed adjacent with respect to the warming blankets, and therefore laterally connect the first and second sectional warming blanket. 
However, Heck does not teach in a system comprising a first sectional warming blanket and a second sectional warming blanket, the inlet is located on the upper layer or the bottom layer of the first or second sectional warming blanket and the opening is located on the upper layer or the bottom layer of the first or second sectional warming 
Therefore claims 21-33 are allowed. 
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered. Upon further consideration of the claims and in view of Applicant’s new amendment the Examiner sets forth a new grounds of rejection over Gammons (2014/0277307) for claim 11. 
With respect to claim allowability, Applicant recites on page 8 of the remarks “Examiner indicated that the references fail to teach or suggest wherein the inlet is located on the upper layer or the bottom layer of the first or second sectional warming blanket and the opening is located on the upper layer or bottom layer of the first or second sectional warming blanket. Since Gammons in combination with Anderson and Heck does not teach or suggest each and every element of claim 11, Applicant respectfully requests the rejection to claims 11-15 and 19-20 be withdrawn.”
It is the position of the Examiner that the cited portion from the reasons of allowance for claims 21-33 was directed to a system comprising a first sectional warming blanket and a second sectional warming blanket wherein the inlet from the first sectional warming blanket is configured to be coupled to the opening of the second sectional warming blanket. However, since amended claim 11 recites only one sectional warming blanket with an inlet and an opening, therefore Gammons provides for the claimed limitations [0048].  
The Examiner notes that if the Applicant were to amend claims 16-18 to properly claim the structure or function of the embodiments in Figs 17A-19C depicting a first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Y.E/Examiner, Art Unit 3794                     

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794